Citation Nr: 1205313	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  08-01 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  What evaluation is warranted for posttraumatic stress disorder (PTSD) from January 31, 2007?

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from February 1970 to September 1971.  He served as a combat infantryman in the Republic of Vietnam during the Vietnam war.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The most recent medical evidence of record in this case dates from August 2007.  This evidence consists of VA medical records showing, among other things, consultations for tinnitus.  On remand, the Veteran's VA medical records from August 2007 to the present should be obtained.  These records are also potentially relevant to determining entitlement to an increased rating for PTSD. 

The Board also finds that a new tinnitus examination is necessary.  A July 2007 VA otolaryngological report is inadequate in that it was provided without review of the claims folder and merely implies rather than directly address the etiology of the disorder.  

Moreover, the clinical assessment following the July 2007 examination was right pulsatile tinnitus most likely "due to atherosclerotic changes."  While the appellant has never filed a claim of entitlement to service connection for atherosclerotic cardiovascular disease, as noted, he served in combat in the Republic of Vietnam during the Vietnam war.  Moreover, since July 2007 the provisions of 38 C.F.R. § 3.309(e) (2011) have been amended to presumptively link Agent Orange exposure and atherosclerotic cardiovascular disease.  Hence, should the appellant file a claim of entitlement to service connection for atherosclerotic cardiovascular disease, and should that claim be granted, the July 2007 VA physician's opinion would not be negative evidence against the Veteran's claim.  

The Board also notes that the Veteran's most recent PTSD examination was in July 2007, which is more than 4.5 years ago.  While the examination was complete, a contemporaneous examination is necessary to determine the current severity of his posttraumatic stress disorder.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA medical records from August 2007 to the present.  If the RO/AMC cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Following the above, the RO/AMC must schedule the Veteran for an appropriate examination to determine the nature and etiology of any diagnosed tinnitus.  All indicated tests must be accomplished.  The claims folder and a copy of this REMAND must be made available to the physician.  The examiner is to opine whether it is at least as likely as not that tinnitus is related to his verified active military service, to include his documented in-service noise exposure.  If the appellant suffers from coronary artery or atherosclerotic cardiovascular disease the examiner should address the role that disorder may have in the etiology of the appellant's tinnitus.  

The examiner is to provide a complete rationale for any opinion offered.  If the examiner is unable to provide an opinion, that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why the cause of any diagnosed tinnitus is unknowable.

3.  Following the first instruction above, the Veteran must be afforded a VA psychiatric examination to determine the current severity of his posttraumatic stress disorder.  The claims folder and a copy of this remand are to be made available for the psychiatrist to review.  In accordance with the latest worksheet used to evaluate posttraumatic stress disorder the examining psychiatrist is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of this disorder.  The psychiatrist must address the impact of posttraumatic stress disorder on the Veteran's ability to obtain and maintain employment.  A complete rationale for any opinions expressed must be provided.

4.  After the development requested has been completed, the RO/AMC should review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the RO/AMC must implement corrective procedures at once. 

5.  The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  The Veteran is further to be informed that should he wish to be service connected for atherosclerotic cardiovascular disease he must file such a claim with the RO.

6.  Upon completion of the above requested development and any additional development deemed appropriate to include the adjudication of any inextricably intertwined claims, the RO/AMC should readjudicate the remanded issues.  All applicable laws and regulations should be considered.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


